Citation Nr: 1813732	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from November 1951 to April 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  

The RO in Reno, Nevada, has jurisdiction of the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran needs the regular aid and attendance of another person as a result of service-connected disability.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C. § 1114, 5107 (West 2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  The factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions in 38 C.F.R. § 3.352 be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran's April 2014 Notice of Disagreement and the accompanying DAV cover letter make it clear that he seeks SMC solely based on the need for aid and attendance.  

The Veteran is currently service-connected for residuals, trimalleolar fracture, right ankle, evaluated as 10 percent disabling; gynecomastia, bilateral, post-operative with tender scar, left, 10 percent; tinea versicolor, 10 percent; right olecranon, bursitis, noncompensable; scars, lower lip and chin, noncompensable; residuals, fracture, mandible, noncompensable; and residuals, fracture, maxilla, noncompensable.  His combined evaluation is 30 percent.  

A June 2015 Report of General Information relates that the Veteran informed a VA Decision Review Officer that his need for aid and attendance was due to non-service-connected conditions such as the back, legs and a nerve condition associated with his back.  

VA outpatient treatment reports dated during the appeal period are negative for any evidence that the Veteran requires the regular aid and attendance of another person for VA purposes.

A VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was completed in March 2013 by a private physician.  The report relates that the Veteran was able to feed himself and prepare his own meals.  He did not need assistance in bathing and tending to other hygiene needs, was not legally blind, did not require nursing home care and did not require medication management.  He had the ability to manage his own financial affairs.  

The Board finds that the preponderance of the evidence is against entitlement to SMC based on the need for aid and attendance.  The Board finds it significant that the Veteran himself relates that his need for aid and attendance is based on non-service-connected conditions.  Moreover, the medical evidence of record is negative for any of the factors considered to determine whether regular aid and attendance is needed, as set forth in 38 C.F.R. § 3.352.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to SMC based on the need for aid and attendance.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

SMC based on the need for aid and attendance is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


